Citation Nr: 1827209	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

4.  Entitlement to an initial rating higher than 0 percent for a left ankle disability prior to August 18, 2016, and higher than 20 percent after August 18, 2016.

5.  Entitlement to an initial rating higher than 0 percent for pseudofolliculitis barbae.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the Veteran's case was subsequently moved to Winston-Salem, North Carolina.

During the course of the appeal, by rating decision in November 2016, the RO granted a 20 percent rating for the left ankle disability, effective August 18, 2016.  However, inasmuch as a higher rating is available for the left ankle disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the November 2016 rating decision, the RO granted service connection for limitation of extension of the left knee and of the right knee, and assigned each a noncompensable rating, effective August 18, 2016.  As the Veteran has not appealed this decision, this issues are not on appeal before the Board.  

The issues of entitlement to a disability rating higher than 20 percent for a lumbar spine disability, entitlement to service connection for sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited to 45 degrees and extension, overall, to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 10 degrees or less for an objectively sustained period, ankylosis, objective evidence of recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  Throughout the pendency of this claim, the Veteran's left knee disability has been manifested by flexion limited to 60 degrees and extension, overall, to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 10 degrees or less for an objectively sustained period, ankylosis, objective evidence of recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  Prior to August 18, 2016, the Veteran's left ankle disability was manifested by painful dorsiflexion to 20 degrees and painful plantar flexion to 45 degrees.

4.  From August 18, 2016, the Veteran's left ankle disability was manifested by marked limited motion but not ankylosis.

5.  The Veteran's pseudofolliculitis barbae has not been manifested by characteristics of disfigurement or scaring; covers less than 5 percent of his body area; and does not require intermittent systemic therapy.

6.  The preponderance of the evidence is against a finding that the Veteran has diabetes mellitus, type 2, that began during or was caused by service.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5256-63 (2017).

2.  The criteria for a rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5256-63 (2017).

3.  The criteria for an initial 10 percent rating prior to August 18, 2016, and 20 percent from August 18, 2016, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2017).

4.  The criteria for a rating in excess of 0 percent for pseudofolliculitis barbae are not met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7800-7806 (2017).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2010, August 2010, and June 2011provided the Veteran with the necessary notice.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  The Board recognizes that the appeal was previously remanded, in part, to obtain private treatment records from the Triangle Orthopedic Center in Erwin, North Carolina.  In June 2016, the Appeals Management Center requested that the Veteran complete a release authorizing them to obtain his treatment records from Triangle Orthopedic Center in Erwin, North Carolina.  The Veteran was informed that if he did not respond within 30 days, a decision might be made on his claim.  The Veteran did not respond to the letter.  As the Veteran did not authorize the release of his treatment records from the triangle Orthopedic Center, all identified and available treatment records have been secured to the extent possible, which includes VA examinations and VA medical records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in August 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).



Right and Left Knee

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2017).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  

Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee, or meniscal pathology.  However, a separate rating can only be assigned where additional compensable symptomatology is shown that is not duplicative of that used to assign another rating.  38 C.F.R. § 4.14 (2017); VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2017). When, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Service connection for right and left knee disabilities was established in a December 2011 RO decision.  A 10 percent rating was assigned for each knee, effective May 25, 2010.  The Veteran disagreed with the initial ratings assigned.

A June 2010 VA treatment record reflects that the Veteran had a left knee range of motion from 0 to 90 degrees; further flexion was limited by pain.  Later in June 2010, the Veteran underwent a left knee arthroscopy.

A July 2010 VA physical rehabilitation consult reflects that the Veteran experienced occasional left knee swelling.  There was no history of left knee buckling.  The Veteran used a brace and a cane.  The examiner found the left knee to be mildly swollen.  The Veteran lacked full extension by 10 degrees, and he was able to flex his knee to about 65 degrees.  It was noted that the Veteran had left knee surgery two weeks previously.  A VA physical therapy record from 14 days later reflects that left knee flexion was to 120 degrees with pain.  Extension was to 0 degrees with pain.

A July 2010 VA physical therapy record reflects that right knee flexion was to 110 degrees with pain.  Extension was to 0 degrees with pain.

On VA examination in July 2011, the Veteran reported knee pain aggravated by exertion.  There was no stiffness, instability or giving way, swelling, redness, or flare-ups.  The examiner observed that the Veteran had a normal, non-antalgic gait.  Forward flexion of the right knee was to 130 degrees with pain at 125 degrees.  Forward flexion of the left knee was to 130 degrees with pain at 125 degrees.  There was no varus or valgus deformity.  There was no ligamentous instability.  There was no additional limitation of motion or functional loss due to weakened movement, excessive fatigability, incoordination, or painful motion on repetitive use.

A November 2011 VA consult reflects the Veteran's complaints of his right knee catching and giving way.  The examiner found tenderness but no significant effusion.  The examiner said there was good extension and flexion well past 90 degrees.

A VA orthopedic consult from January 2013 reflects that the Veteran experienced knee pain.  The right knee had degenerative changes with no effusion, redness, or warmth.  The range of motion of the right knee was from 0 to 100 degrees.

A VA orthopedic consult from January 2013 reflects that the Veteran experienced left knee pain.  The left knee had no effusion, redness, or warmth.  The range of motion of the left knee was from 0 to 110 degrees.

A VA treatment record from November 2013 reflects that the Veteran wore a right knee brace.  The examiner observed a right knee range of motion from 0 to 90 degrees.  The knee was stable to varus stress.

An April 2015 VA orthopedic consult reflects that the Veteran had moderate pain over his right medial joint line.  The examiner noted a right knee range of motion from 0 to 100 degrees.  The right knee was stable to varus/valgus stress.

An April 2015 VA orthopedic consult reflects that the Veteran had no effusion of the left knee.  The left knee range of motion was from 0 to 90 degrees with significant pain.  The left knee was stable to varus/valgus stress.

An August 2016 VA treatment record reflects that the Veteran had stable right knee ligaments.  His range of motion was from 10 to 80 degrees.

On VA examination in August 2016, the examiner gave a diagnosis of degenerative arthritis of the knees.  The examiner said that the Veteran did not report experiencing flare-ups.  Right knee flexion was to 45 degrees.  Right knee extension was to 5 degrees.  Pain was noted but did not result in functional loss.  There was evidence of pain with weight bearing.  The Veteran was unable to perform repetitive use testing of the right knee due to pain.  Left knee flexion was to 70 degrees.  Left knee extension was to 5 degrees.  Pain was noted but did not result in functional loss.  There was evidence of pain with weight bearing.  After repetitive use testing, flexion was to 60 degrees, and extension was to 6 degrees.  No ankylosis was present.  There was no history of subluxation or lateral instability.  Joint stability testing was not performed due to the Veteran's resistance to the examination and lack of cooperation.  The Veteran used a brace and a cane.  The examiner opined that the Veteran's knee condition would impact the Veteran's ability to lift, push, pull, squat, climb stars, walk, and stand.

The Board finds that the preponderance of the evidence is against the assignment of any higher or separate disability rating under Diagnostic Code 5260 for limitation of flexion of the either knee at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the knee was limited, at worst, to 45 degrees, with consideration of pain.  Concerning the left knee, the evidence shows that flexion of the knee was limited, at worst, to 60 degrees, with consideration of pain.  The flexion measurements are consistent with no more than a 10 percent rating under Diagnostic Code 5260.

The Board also finds that the weight of the evidence is against assigning a higher rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension for either knee.  The evidence shows that extension of the right and left knees were generally limited to less than to 10 degrees.  The Board is mindful that a VA treatment record from August 2016 contains a range of motion finding of extension limited to 10 degrees for the right knee.  However, it is not clear that the treatment provider used a goniometer to make the measurement.  Additionally, the finding of extension to 10 degrees was recorded on August 15, 2016.  The Veteran was given a VA examination a week later, on August 22, 2016, and the VA examiner found that the Veteran's right knee extension was to 5 degrees.  Similarly, the Board is mindful that a VA treatment record from July 2010 reflects that the Veteran's left knee lacked full extension by 10 degrees.  Again, it is not clear that this measurement was taken with a goniometer.  Also, within two weeks, the Veteran was noted by another VA treatment provider to have full extension of the left knee.  The single reading of extension to 10 degrees for each knee does not represent the sustained symptomatology needed to justify a staged rating for either knee.  Considering the record as a whole, the evidence of record does not meet the criteria for a compensable rating under Diagnostic Code 5261, or for any higher rating for either knee.

The Veteran has repeatedly reported that he experiences pain.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO.  Because of the Veteran's painful limitation of knee motion, and other symptoms, the presently assigned disability rating of 10 percent based on painful motion for each knee is warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59 (2017).  However, the Board finds that the preponderance of the evidence is against the assignment of any higher or additional separate rating for limitation of motion of either knee.  The ratings assigned have considered additional functional loss due to pain and other factors.

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is not warranted at any time throughout the period of appeal for the either knee.  Objective observations of instability have not been noted in the VA or private treatment records.  Significantly, all of the VA examiners and treatment providers indicate that the Veteran's knees were stable on objective observation.  To whatever extent the Veteran may assert that either knee is unstable, the Board finds that the objective medical evidence outweighs the subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  The Board finds that those objective medical findings are more persuasive because of the training and experience of the medical professionals.  In light of those medical records, the Board finds that a separate disability rating is not warranted at any time during the period of appeal for instability of either knee, pursuant to Diagnostic Code 5257.  In addition, subluxation of either knee is not shown.

None of the treatment records, to include X-ray and MRI findings, show dislocated or removed semilunar cartilage of either knee.  Thus, Diagnostic Codes 5258 and 5259 cannot serve as a basis for an increased or separate rating for either knee.

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain.  38 C.F.R. §§ 4.40, 4.45 (2017).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disability, beyond what is already being compensated.  Consequently, the Board finds that a higher rating based on functional loss is not warranted for either knee.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for disabilities of the right and left knees and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Left Ankle

Under Diagnostic Code 5271 for rating limited motion of the ankle, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  The terms slight, moderate, and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2017).

Service connection for a left ankle disability was established in a December 2011 RO decision.  A 0 percent rating was assigned, effective May 25, 2010.  During the course of the appeal, an increased 20 percent rating was assigned, effective August 18, 2016.  The Veteran disagreed with the initial ratings assigned.

On VA examination in July 2011, the Veteran reported that he could not walk on level ground without pain.  There was no stiffness, instability or giving way, swelling, redness, or flare-ups.  The examiner observed that the Veteran had a normal, non-antalgic gait.  Left ankle dorsiflexion was to 20 degrees.  Plantar flexion was to 45 degrees.  There was no additional limitation of motion or functional loss due to weakened movement, excessive fatigability, incoordination, or painful motion on repetitive use.

On VA examination in August 2016, the examiner found that the Veteran had degenerative arthritis and lateral collateral ligament sprain of the left ankle.  The Veteran reported flare-ups about six to seven times a month.  The Veteran had pain walking, standing, and gong down stairs.  The examiner observed active dorsiflexion to 0 degrees and plantar flexion to 0 degrees.  Pain was noted on examination.  Passive ranges of motion were approximately 15 degrees of dorsiflexion and 15 degrees of plantar flexion.  There was evidence of pain with weight bearing.  The Veteran was unable to perform repetitive use testing.  The examiner determined that there was no ankylosis as the Veteran's gait was antalgic but grossly normal, and there was passive range of motion.  The Veteran used a brace on the left ankle.  The examiner opined that the Veteran's left ankle condition would impact the Veteran's ability to lift, push, pull, squat, climb stairs, walk, or stand.

For the period prior to August 18, 2016, the Board finds that an increased rating of 10 percent, but no higher, is warranted.  The evidence for this period reflects that the Veteran's left ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  The standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  Those findings do not meet the criteria for a compensable rating.  However, the Veteran has repeatedly reported that he experiences pain.  He has reported pain to each medical examiner.  Because of the Veteran's painful, yet noncompensable, limitation of left ankle motion, and other symptoms, a disability rating of 10 percent based on painful motion for the left ankle is warranted for the period prior to August 18, 2016.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59 (2017).  However, the Board finds that the preponderance of the evidence is against the assignment of any higher or additional separate rating for limitation of motion of the left ankle.  The rating assigned has considered additional functional loss due to pain and other factors.

For the period from August 18, 2016, the Veteran is in receipt of a 20 percent disability rating.   The Board notes that a 20 percent disability rating is the maximum schedular rating available under Diagnostic Code 5271.  

The Veteran's treatment records do not indicate any ankylosis, malunion, or astragalectomy.  Although the August 2016 VA examiner noted that the Veteran had an active range of motion of dorsiflexion to 0 degrees and plantar flexion to 0 degrees, passive motion was to approximately 15 degrees of dorsiflexion and 15 degrees of plantar flexion.  As motion was possible, the ankle was not ankylosed.  Therefore, the remaining diagnostic codes are not applicable to the Veteran's disability.  38 C.F.R. § 4.71a (2017).  

The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).
Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is rated at 10 percent by analogy to dermatitis under Diagnostic Code 7806.  The Board notes that there is no indication of disfigurement of the head, face or neck due to the service-connected pseudofolliculitis barbae. 

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2017).

The language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant systematic therapy such as corticosteroids, whether or not the steroids were applied topically or through an oral medication.  Not all forms of corticosteroid treatment constitute systemic therapy under the applicable legislation.  Systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (2017).

Service connection for pseudofolliculitis barbae was established in a December 2011 RO decision.  A 0 percent rating was assigned, effective May 25, 2010.  The Veteran disagreed with the initial rating assigned.

On VA examination in July 2011, the examiner observed that the Veteran had multiple small raised hyperpigmented beard-area lesions.  There was no skin erythema or facial disfigurement.  There were no painful tender areas or unhealed areas.  There were no disfiguring exposed areas.  The examiner said that there was 0.125 percent of exposed involved and 0.125 percent of total body skin involved.

A VA dermatology consult from June 2015  reflects that the Veteran had a few small scars along his jawline.  There were a few small hyperpigmented macules on his cheeks, but no active areas of inflammation or other skin lesions were noted on examination.

On VA examination in August 2016, the examiner gave a diagnosis of pseudofolliculitis barbae.  The examiner observed minimal scarring, obscured by facial hair.  The scarring measured 0.2 cm by 0.1 cm.  The Veteran used witch hazel to treat his condition.  No new lesions or ingrown hairs were seen.

The Board finds that the criteria for a compensable rating have not been met.  The evidence did not show disfigurement. The evidence shows that less than 5 percent of the body and exposed areas were affected.  The evidence did not show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required.  The evidence shows that no medication was used.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for pseudofolliculitis barbae.

The Veteran has not submitted any additional evidence that would lead to entitlement to a higher rating under Diagnostic Code 7806. Prior to the June 2016 VA examination, there is no medical evidence that indicates that at least 5 percent, but less than 20 percent of the Veteran's body was affected by the skin condition; there also is no indication of disfigurement, scaring, or topical medication usage. No private medical records show the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required, or that 5 percent or more of the body or exposed areas prior to June 2, 2016, or 20 percent or more of the body or exposed areas were affected as of June 2, 2016.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 0 percent, and the claim for higher rating must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Diabetes mellitus is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including diabetes, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Diabetes Mellitus

A service treatment record from March 1981 contains the Veteran's complaints of excessive thirst and frequent urination.  He reported a family history of diabetes.  Due to possible diabetes, the Veteran was given a urinalysis which was negative for glucose.  The September 1983 separation examination report reflects that the Veteran had a normal endocrine system.  A urinalysis was negative for sugar.

A urinalysis from a private lab performed in April 2006 was negative for glucose.

A March 2010 VA treatment record contains an A1C test result of 7.7 percent.

An April 2010 VA treatment record contains the Veteran's report that he had never been told that he had diabetes mellitus.  The examiner noted that the Veteran had an elevated A1C and gave a diagnosis of diabetes mellitus.

A May 2011 VA endocrinology consult reflects that the Veteran had diabetes for a few years.  The Veteran said that he thought that diabetes was diagnosed while he was in his twenties while in the military but was not told or treated; the treatment provider thought that was unlikely.

On VA examination in August 2016, the VA examiner gave the Veteran a diagnosis of diabetes.  The examiner specified that the Veteran was not diagnosed with diabetes while on active duty.  He was evaluated for diabetes in 1981, but he was found to have an infection, was treated, and released.  A review of the records showed that the Veteran did not have diabetes when he was seen at Howard University Hospital prior to surgery in July 2006.  The examiner found that the first diagnosis of diabetes was given long after separation from active service.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by service.

Having reviewed the evidence pertaining to this claim, the Board has determined that service connection on a presumptive basis for diabetes mellitus is not warranted.  As the evidence is negative for signs, symptoms, or diagnoses of diabetes to a compensable level during the Veteran's first year following separation from service, service connection for diabetes cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2017).

The Board finds that the preponderance of evidence is also against a finding that the Veteran's diabetes was caused or aggravated by active service.  The Veteran has sought medical treatment from numerous physicians.  However, the Board finds that the preponderance of the competent evidence of record does not support a finding that relates diabetes to service.  In this matter, the Board finds the opinion of the August 2016 VA examiner persuasive.  The August 2016 VA examiner reviewed the evidence of record and specifically commented on the Veteran's service treatment records.  The examiner had the medical expertise necessary to render a competent opinion.  Significantly, no medical treatment provider has given any indication that the Veteran's currently diagnosed diabetes is related to his service.  Therefore, as there is no competent evidence linking a currently diagnosed disability to service, the claim must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he experiences diabetes symptoms as a result of active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to provide an opinion on the etiology of diabetes mellitus.  The etiology of diabetes presents a complex medical question as there is no observable cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, while the Veteran was treated in-service for possible diabetes, an actual diagnosis of diabetes was not confirmed.  The Veteran's in-service urinalyses were all found to be normal.  While the Board has considered the Veteran's contentions regarding the presence of symptoms, the Board ultimately places more probative weight on the objective laboratory findings and observations of the VA medical professionals, who have the medical training and knowledge to perform and interpret the necessary medical tests.  In addition, the Veteran has not submitted any competent medical evidence that supports a finding that diabetes is due to service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating higher than 10 percent for a right knee disability is denied.

Entitlement to an initial rating higher than 10 percent for a left knee disability is denied.

Entitlement to an initial disability rating of 10 percent prior to August 18, 2016, and 20 percent from August 18, 2016, but no higher, for a service-connected left ankle disability is granted.

Entitlement to an initial rating higher than 0 percent for pseudofolliculitis barbae is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).  

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

The Veteran last underwent VA examination of the lumbar spine in August 2016.  Under the "Diagnosis" section of the examination report, the examiner gave the Veteran two diagnoses: degenerative disc disease and intervertebral disc syndrome.  Elsewhere in the examination report, the examiner indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, and made no comment regarding the Veteran had incapacitating episodes syndrome that required bed rest prescribed by a physician and treatment by a physician.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2016 VA examination report is contradictory.  It is unclear whether the Veteran has intervertebral disc syndrome, and if he does, if he experiences incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.  As such, remand for an adequate VA lumbar spine examination is necessary.




Sleep Apnea

The Veteran asserts that he had symptoms of sleep apnea, to include snoring, that began in service.  

In April 2006, the Veteran underwent a sleep study and a May 2006 private treatment record reflects that the Veteran had sleep apnea.

In a March 2012 letter, the Veteran's father commented that when the Veteran was home on leave while on active duty, he noticed that the Veteran would snore loudly.  He said that the Veteran's snoring was so loud that it kept him awake.  The Veteran's snoring continued after he left active duty.

The Board finds that a VA examination and opinion is warranted to determine the nature and etiology of the Veteran's diagnosed sleep apnea.  

TDIU

In addition to the Veteran's service-connected disabilities, the evidence shows that the Veteran has significant nonservice-connected disabilities.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that completion of an opinion regarding employability that considers the effect of all of the Veteran's service-connected disabilities in concert would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(g)  Comment whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the surveyor should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed sleep apnea. The examiner must review the record, to include a copy of this REMAND, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that sleep apnea had its onset in or is otherwise related to service. If it is determined that there is another likely etiology for sleep apnea, that should be stated.  A complete rationale for all opinions expressed should be clearly provided.

The examiner must consider the Veteran's statements and all lay statements regarding onset in-service and statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23  (2007). 

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


